Detailed Action
1. 	This Action is in response to an allowance withdraw received on March 14, 2022. Claims 2-21 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
America Invents Act (AIA ) Information
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 2-21 were added a in a preliminary amendment filed on August 9, 2021. Some of the features added in the new claims 2-21 are not supported by the original disclosure filed on November 2, 2020 which introduces a new subject matter issue.
A review of the original disclosure (specification, drawings, claims, etc.) shows a discussion of sending keep‐alive signals according to a predetermined schedule which may be altered to approach the true value of the maximum inactivity period (See ‐alive messages at intervals no larger than Tint (see figure 2 and paragraph 28). 
The specification appears to support the idea of sending keep‐alive messages at varying intervals followed by fixed intervals. However, the disclosure fails to explicitly support the portions in bold of claim 2 below:
2. (New) A method comprising: establishing a first connection between a mobile terminal and a network node in a network; operating in one of a first mode and a second mode, wherein operating in the first mode includes sending, from the mobile terminal to the network node, keepalive messages at varying intervals, wherein operating in the second mode includes sending, from the mobile terminal to the network node, keep‐alive messages at a fixed interval; monitoring the first connection to determine whether a first condition or a second condition is satisfied, wherein the first condition includes detecting a disconnection of the first connection based on inactivity in the first connection, wherein the second condition includes failure to detect a disconnection of the first connection based on inactivity in the first connection for a first predetermined time period; in response to determining that the first condition is satisfied, establishing a second connection over the network between the mobile terminal and the network node and transitioning from operating in the second mode to operating in the first mode; and in response to determining that the second condition is satisfied, transitioning from operating in the first mode to operating in the second mode.
Claim 17 is rejected on the same ground as claim 2 above.

Conclusion 
4.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Backholm; Ari et al. (US 20110051610 A1) at paragraph 20 discloses establishing and maintaining a IP connection between the messaging centre and the mobile terminal.
	Hill; Richard D. et al. (US 20060123119 A1) at paragraph 29 discloses monitoring activity on an established sequence session between two endpoints.
5.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
March 15, 2022